

111 S1962 IS: Parity Implementation Assistance Act
U.S. Senate
2021-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1962IN THE SENATE OF THE UNITED STATESJune 7, 2021Mr. Murphy (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide grant funding to States for mental health and substance use disorder parity implementation. 1.Short titleThis Act may be cited as the Parity Implementation Assistance Act.2.Grants to support mental health and substance use disorder parity implementation(a)In generalSection 2794(c) of the Public Health Service Act (42 U.S.C. 300gg–94(c)) (as added by section 1003 of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended by adding at the end the following:(3)Parity implementation(A)In generalBeginning 60 days after the date of enactment of the Parity Implementation Assistance Act, the Secretary shall award grants to States to implement the mental health and substance use disorder parity provisions of section 2726, provided that in order to receive such a grant, a State is required to request and review from health insurance issuers offering group or individual health insurance coverage the comparative analyses and other information required of such health insurance issuers under subsection (a)(8)(A) of such section 2726 regarding the design and application of nonquantitative treatment limitations imposed on mental health or substance use disorder benefits.(B)Authorization of appropriationsFor purposes of awarding grants under subparagraph (A), there are authorized to be appropriated $25,000,000 for each of the first five fiscal years beginning after the date of the enactment of this paragraph..(b)Technical amendmentSection 2794 of the Public Health Service Act (42 U.S.C. 300gg–95), as added by section 6603 of the Patient Protection and Affordable Care Act (Public Law 111–148) is redesignated as section 2795.